 Case 3:19-cr-00083-M Document 192 Filed 03/12/20         Page 1 of 14 PageID 1611



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

UNITED STATES OF AMERICA                   )
                                           )
v.                                         )   No. 3:19-cr-083-S
                                           )   Chief Judge Barbara M. G. Lynn
RUEL M. HAMILTON                           )




                   MR. HAMILTON’S RESPONSE TO THE
             GOVERNMENT’S PROFFER FOR THE JAMES HEARING




Abbe David Lowell, Bar No. 358651DC            Dion J. Robbins, Bar No. 488888GA
Christopher D. Man, Bar No. 453553DC           WINSTON & STRAWN LLP
Kaitlin A. Pierce, Bar No. 242020DC            2121 N. Pearl Street, Suite 900
WINSTON & STRAWN LLP                           Dallas, TX 75201
1700 K Street, NW                              DRobbins@winston.com
Washington, DC 20006                           214-453-6100 (ph)
ADLowell@winston.com                           214-453-6400 (fax)
202-282-5000 (ph)
202-282-5100 (fax)

                        Counsel for Defendant Ruel M. Hamilton
    Case 3:19-cr-00083-M Document 192 Filed 03/12/20                Page 2 of 14 PageID 1612



        The government’s so-called “proffer for James hearing” (Dkt. 190) is an abdication of its

burden to seek the introduction of any of the statements that it professes to want to use at trial.

Recognizing the defense’s challenge to the use of any statements by Carolyn Davis given her death

and the lack of first-hand knowledge by Jeremy Scroggins, the Court ordered the prosecution to

“proffer the statements it plans to offer under Rule 801(d)(2)(E) and the evidence it will offer to

convince the Court of the existence of a conspiracy.” (Dkt. 118 at 2.) 1 The Court clarified that the

prosecution should provide in advance of the hearing the out-of-court statements it intends to offer

and a list of witnesses that it intends to call. (Dkt. 189.) In doing so, the Court made clear:

        While the content of such statements must be considered, the Government cannot
        establish admissibility based on the statements alone. United States v. Fairley, 880
        F.3d 198, 213 (5th Cir. 2018). “There must be ‘independent evidence’ establishing
        the conspiracy.” United States v. Nelson, 732 F.3d 504, 516 (5th Cir. 2013)
        (internal citation omitted).

(Dkt. 118 at 4.) 2 Nevertheless, the prosecution offers no independent evidence of a conspiracy

whatsoever, no witnesses, no evidence of first-hand knowledge by Scroggins, and no statements

that demonstrate that Mr. Hamilton committed any crime charged in the Superseding Indictment.

Thus, the prosecution has failed to prove that any of the statements that it has identified for use at

trial are admissible. And a careful read of the submission reveals that the “basis” they put forward

to establish that the conspiracy they charge exists is cutting and pasting large portions of a post-

alleged-conspiracy, testimonial fact resume of two pleas that the prosecution itself wrote. This

surely is not the type of independent evidence the case law requires.



1
  The prosecution cites United States v. Nichols, 695 F.2d 86, 90 (5th Cir. 1982), to support its
decision to proceed by proffer, but Nichols does not give the prosecution the right to decide how
it should proceed. Rather, Nichols gives the District Court’s discretion to decide how to proceed,
and the Court here ordered a hearing with the requirements stated above.
2
 The prosecution omits these requirements in stating the elements of the co-conspirator exception.
(Dkt. 190 at 3.)
                                                  1
    Case 3:19-cr-00083-M Document 192 Filed 03/12/20                   Page 3 of 14 PageID 1613



        Worse yet, the prosecution seems to think that this hearing is some sort of meaningless

exercise or is attempting to ignore the order to present its evidence at the hearing. The prosecution

claims that it has unspecified other evidence of a conspiracy that it will seek to introduce at trial

(Dkt. 190 at 4), that its proffer “is not intended to contain all the statements the government may

offer at trial” (id. at 14), claims the statements’ “admissibility on other grounds must be considered

on a case-by-case basis at trial” (id. at 3), and that it believes Davis’ guilty plea will be corroborated

by “the anticipated testimony of Scroggins” without even bothering to proffer what that testimony

will be or calling him as a witness at the hearing (id. at 9). 3 Obviously, the whole purpose of the

pre-trial James hearing is to decide the admissibility of such statements and evidence before trial.

The prosecution has waived its right to introduce any statements through a hearsay exception that

it has not advanced in this Court-required notice to list the statements that it intends to use at trial.

                THE STATEMENTS IDENTIFIED BY THE PROSECUTION

        The statements that the prosecution has identified that it would like to admit at trial all fit

within various categories, addressed below, which would render the statements inadmissible. The

prosecution’s lead argument is a telling once, which essentially concedes that it has no evidence

to prove that Mr. Hamilton bribed Davis or conspired to do so. The prosecution makes no effort

to argue that any of its statements prove bribery or a conspiracy to commit bribery, but instead

argues that the statements reflect some sort of lawful joint undertaking. (Dkt. 190 at 5-6.) But

that only begs the question as to why evidence of this lawful joint undertaking would even be

admissible as relevant – other than to provide an exculpatory explanation for Mr. Hamilton’s




3
  Because the prosecution indicated it would not call the key witness to establish whether any
conspiracy existed and how various statements furthered such a scheme, defense counsel has
endeavored to subpoena Scroggins even though Mr. Hamilton bears no burden at the hearing.
                                                    2
    Case 3:19-cr-00083-M Document 192 Filed 03/12/20                Page 4 of 14 PageID 1614



conduct (e.g., Davis telling someone Mr. Hamilton provided her real work or she explained to him

the campaign contribution rules).

        The key is to keep focused on the scope of the joint undertaking that the prosecution claims

it can establish and how the law treats that assertion. The prosecution seems to have a bizarre

notion that agreements are like some sort of communicable disease, where if someone (here, Mr.

Hamilton) makes any agreement to do anything (for example support a candidate) with anyone

(here, Davis), that person somehow becomes a party to every other agreement that new person has

made with anyone else. For example, the prosecution seems to believe that because it can show

that Mr. Hamilton agreed to “have a beer” with Davis (Dkt. 190 at 18) or help her raise campaign

money for Tiffinni Young (id. at 15) those agreements somehow become a hook to introduce as

evidence against Mr. Hamilton statements by Davis to undercover agents concerning some sort of

sting operation that they were running that had nothing to do with Mr. Hamilton.

        The prosecution is right that it does not matter for Rule 801(d)(2)(E) whether the alleged

joint venture is criminal or not (Dkt. 190 at 5 (citing, inter alia, United States v. Coe, 718 F.2d

830, 835 (7th Cir. 1983)), 4 but the scope of what is agreed upon certainly matters in deciding what

statements become admissible. As the case law cited by the prosecution explains:

        Of course, the government must establish that the statements it seeks to admit were
        in the course and in furtherance of the particular joint venture it has established. It
        would not suffice in the instant case for the government simply to show that the
        appellants were all on a joint venture when they were arrested in Springfield. Even
        if Korenak and Joseph were indeed on a joint venture with Coe, statements Coe
        made regarding a different joint venture with other parties for another purpose
        would still be inadmissible. The government must prove by a preponderance of
        independent evidence that the appellants were on a joint venture and that the


4
  The prosecution essentially conflates the co-conspirator hearsay exception Rule 801(d)(2)(E)
with Rule 801(d)(2)(D) involving agency generally and suggests that both are applicable for the
same reason. (Dkt. 190 at 27.) But because the analysis is the same, the prosecutions arguments
under Rule 801(d)(2)(D) fail for the same reasons.

                                                  3
    Case 3:19-cr-00083-M Document 192 Filed 03/12/20              Page 5 of 14 PageID 1615



        statements sought to be admitted were in the course and in furtherance of that joint
        venture.

Coe, 718 F.2d at 835-36 (emphasis in original).

        The first bucket of statements offered by the prosecution involve statements by or

conversations with non-conspirators. Although the prosecution claims that it “intends to offer at

trial nontestimonial statements of Hamilton, Davis, and Scroggins under Rule 801(d)(2)(E)” (Dkt.

190 at 2) and claims “[t]here can be little question here that the proffered statements were made

by Hamilton’s coconspirators, Davis and Scroggins” (id at 3), the chart of statements it attaches

includes statements from various other people – Undercover Confidential Employees (UCEs) (id.

at 15 entry 6, 5 22 entry 2, 3, 4, 6, 24 entry 4, 5), Casey Thomas (id. at 24 entry 1); John Proctor

(id. at 24 entry 2); and Harriet King (id. at 24 entry 5). Obviously, these statements are improper

under Rule 801(d)(2)(E) because they are not statements “made by a co-conspirator of the opposing

party.” (Dkt. 118 at 4 (Court Order).)

        That the prosecution would attempt to introduce statements by its own undercover agents

is particularly shocking. In the first place, the law is firmly established that a government agent

cannot be a co-conspirator. See, e.g., United States v. Delgado, 672 F.3d 320, 341 (5th Cir. 2012)

(addressing “a Sears instruction”) (citing Sears v. United States, 343 F.2d 139, 142 (5th Cir.1965)

(“[A]s it takes two to conspire, there can be no indictable conspiracy with a government informer

who secretly intends to frustrate the conspiracy.”). Additionally, statements by government agents

made in an effort to manufacture evidence on recorded conversations for trial is obviously

testimonial and subject to the Confrontation Clause. See, e.g., United States v. Kizzee, 877 F.3d

670, 678 (5th Cir. 2012); United States v. Rodrigez-Martinez, 480 F.3d 303, 308 (5th Cir. 2007);


5
  The prosecution does not number its list of statements. The defense will identify the
prosecution’s selected statements by the page number in its filing and will number the first full
entry on each page as “entry 1,” with a higher number given to each subsequent entry on that page.
                                                  4
 Case 3:19-cr-00083-M Document 192 Filed 03/12/20                  Page 6 of 14 PageID 1616



United States v. Lopez-Medina, 596 F.3d 716, 730 (10th Cir. 2010); United States v. Cromer, 389

F.3d 662, 675 (6th Cir. 2004).

       The second bucket of statements is an extension of the first, involving statements by Davis

or Scroggins to third parties, including the undercover government agents. (Dkt. 190 at 15 entry

6, 22 entry 1, 2, 3, 4 ,6, 23 entry 1, 24 entry 3, 25 entry 3, 4 (statements to UCEs), 23 entry 2, 24

entry 2, 25 entry 2 (statements to Proctor), 23 entry 3 (statements to Young), 23 entry 4 (statements

to C. King), 23 entry 5 (statements to Duncan), 24 entry 1 (statements to Thomas), 24 entry 4

(statements to Myers), 24 entry 5 (statements to H. King), 25 entry 1 (statements to Muhammad).

None of these statements are in furtherance of any conspiracy involving Mr. Hamilton.

       The statements to the undercover agents concerning their separate sting operation from

anything involving Mr. Hamilton by necessity would involve separate conspiracies.               The

prosecution’s theory is that Davis and Scroggins had a scheme in which Davis would solicit bribe

money and have it paid to them through Scroggins’ Hip Hop Government charity, and that she

solicited bribes from Mr. Hamilton and the undercover agents in a similar manner. But while that

may show a common conspiracy among Davis and Scroggins, it does not constitute a conspiracy

between Mr. Hamilton and the undercover agents.

       This defect is known as a rimless wheel conspiracy, where the conspirators at the hub of

the wheel (here, Davis and Scroggins) have separate conspiracies with those who they deal with

down the separate spokes of the wheel (allegedly Mr. Hamilton and the undercover agents). There

is no rim linking the outside spokes – Mr. Hamilton and the undercover agents do not know of one

another, their alleged agreements with Davis/Scroggins are separate, and they are working toward

different purposes (here, different quos) based on the payment of different alleged bribes. See,




                                                 5
 Case 3:19-cr-00083-M Document 192 Filed 03/12/20                  Page 7 of 14 PageID 1617



e.g., Kotteakos v. United States, 328 U.S. 750, 756-59 (1946); United States v. Levine, 546 F.2d

658, 663 (5th Cir. 1977).

       Nor could the statements made to others be “in furtherance of the conspiracy.” Courts

consider a statement to be “in furtherance of the conspiracy” where it “advance[s] the ultimate

objects of the conspiracy.” United States v. Warman, 578 F.3d 320, 335-6 (6th Cir. 2009). By

contrast, “mere idle chatter or … narratives of past conduct are not in furtherance of the

conspiracy” will not suffice, as they “were not intended to further the conspiracy.” United States

v. Ebron, 683 F.3d 105, 136 (5th Cir. 2012); see also United States v. Gupta, 747 F.3d 111, 123

(2d Cir. 2014) (“To be in furtherance of the conspiracy, a statement must be more than ‘a merely

narrative’ description by one co-conspirator of the acts of another.”).

       The various statements the prosecution identified where Davis is speaking to third-parties

about Mr. Hamilton is that sort of chatter about past conduct, which does not further any agreement

between Davis or Hamilton or suggest anything unlawful. (See, e.g., Dkt. 190 at 23 entry1 (Davis

telling Proctor that Mr. Hamilton gave her money for candidates), 23 entry 2 (Davis telling Young

that Mr. Hamilton’s family donated a lot of money to her); 23 entry 3 (Davis telling King that Mr.

Hamilton plans to hire her).) Additionally, some of the statements are plainly exculpatory and do

not support any claim of a conspiracy. For example, after the news reported that Mr. Hamilton

had written multiple checks and written different people’s names on the memo lines of those

checks, Larry Duncan told Davis that Mr. Hamilton “outta know better.” (Dkt. 190 at 23 entry 5.)

Davis corrected him, explaining that she told Mr. Hamilton how to fill out the checks and explained

that she had checked with “the City Secretary” and “[t]hey said Ms. Davis . . . it can be under the

same check book but it has to have different names in the memo,” so it was permissible for him to

write multiple checks. (Id.; see also id. at 19 entry 2 (Davis telling Scroggins that she told Mr.



                                                 6
 Case 3:19-cr-00083-M Document 192 Filed 03/12/20                   Page 8 of 14 PageID 1618



Hamilton how to fill out the checks and “the city Secretary” approved).) Similarly, she told people

that Mr. Hamilton was hiring her to do legitimate work. (Id. at 24 entry 3.)

       The third bucket includes statements that were not made during the course of the alleged

conspiracy at all. The Superseding Indictment claims the conspiracy ended in June 2015, when

Davis left office (Dkt. 139 ¶61), and the prosecution now tells us there “can be little question” that

the various statements were made during the course of the conspiracy, “as indicated by their dates”

(Dkt. 190 at 3). But those dates do not all match up either. (Dkt. 190 at 21 entry 6 (7/10/15), 7

(7/13/15), 8 (7/13/15), 25 entry 3 (8/27/15), entry 4 (10/15/15), entry 5 (3/14/16).) Obviously,

statements made after the close of a conspiracy are neither made during or in furtherance of the

conspiracy.

       The fourth bucket of statements are those that the prosecution seeks to use to charge a non-

crime – the alleged conspiracy to engage in constitutionally protected First Amendment activity.

The Superseding Indictment now splinters off from bribery to allege a conspiracy with no criminal

object, in which Mr. Hamilton agrees to help Davis become a consultant who can lobby on his

behalf after she leaves office. Mr. Hamilton engages in First Amendment-protected speech and

petitioning activity in enlisting a lobbyist to assist him, and in making campaign contributions with

the hope of helping to secure Davis’ access and influence. (Dkt 160 (MTD 7), Dkt. 187-4 (MTD

7 Reply).) These allegations should be struck, which would eliminate the relevance of the evidence

to the prosecution’s effort to prove bribery. To the contrary, evidence that Davis and Mr. Hamilton

were working together to engage in First Amendment-protected activity would disprove bribery

by providing a constitutionally innocent explanation for Mr. Hamilton’s assistance to Davis.

       The prosecution has offered a variety of statements reflecting that Mr. Hamilton agreed to

help Davis raise money for a variety of campaigns – none of which comes remotely close to being



                                                  7
 Case 3:19-cr-00083-M Document 192 Filed 03/12/20                    Page 9 of 14 PageID 1619



the sort of explicit quid pro quo necessary to charge a campaign contribution as a bribe. (Dkt. 190

at 15 entry 1, 2, 3, 16 entry 3, 17 entry 1, 2, 18 entry 1, 2, 19 entry 2, 3, 4, 20 entry 1, 2, 3, 4, 21

entry 1, 3, 4, 5, 6, 23 entry 1, 2, 4, 24 entry 1, 2, 3, 4, 5; see also id. at 15 entry 4 (Davis telling

Scroggins that Mr. Hamilton will fund a political think tank), 24 entry 3 (Davis telling UCE that

Mr. Hamilton will hire her to help with campaign work), 25 entry 1 (same to Muhammads), 2

(same to Proctor).) This is especially the case when dealing with someone who regularly made

campaign contributions in the past and where none of the conversations ever links any contribution

to a quid pro quo of any kind.

        The prosecution has a new related theory that Mr. Hamilton violated local campaign

finance laws. To begin with, this federal indictment cannot charge a conspiracy to violate local

campaign laws. The new prosecution theory is that contributions were not themselves illegal but

made to promote Davis’ clout when she left the City Council. Second, it is far from clear that

there was any knowing or even inadvertent violation of those laws. Davis actually states that she

instructed Mr. Hamilton how to fill the checks out and that it was proper (Dkt. 190 at 17 entry 2

(Davis has Mr. Hamilton re-write checks), 20 entry 1 (advising how to write checks), and she told

two other people that as well (id. at 19 entry 2; 23 entry 5) and reminded a candidate that she had

been given multiple checks from Mr. Hamilton signed in that manner (id at 23 entry 3). With

respect to the prosecutors’ original charge that the cash Mr. Hamilton provided were not for

contributions but were somehow to provide funds to Davis, Davis also tells Mr. Hamilton that she

spent “every bit” of the money he gave her on the campaigns (Dkt. 190 at 21 entry 5) – in other

words, that she did not keep any for herself as bribes or otherwise – and that the candidates that he

supported were “the best qualified” (id. at 19 entry 4).




                                                   8
Case 3:19-cr-00083-M Document 192 Filed 03/12/20                    Page 10 of 14 PageID 1620



       Looking to the scope of the agreement, these statements show that Mr. Hamilton agreed to

help Davis raise money for her (and his) preferred candidates. The prosecution has not met the

heightened explicit quid pro quo standard for proving bribery, and none of these statements involve

any discussion of bribery, so they should be excluded as irrelevant, because they risk juror

confusion as to the crime charged, and risk a jury’s prejudice against those who contribute to

campaigns leading to a conviction based on constitutionally-protected activity.

       There is a fifth bucket of discussions between Davis and Mr. Hamilton that are simply

irrelevant, where they discuss meeting without any stated purpose. (Dkt. 190 at 17 entry 3, 4, 5,

6.) These are not in any sense co-conspirator statements or even relevant. Davis would describe

Mr. Hamilton as “my friend” (Dkt. 190 at 23 entry 4) and they would socialize, with her stopping

by to “have a beer” with him (id. at 18 entry 3). They had a social and professional friendship that

included community activism in supporting candidates and causes. There is no shortage of reasons

why the two would meet for legitimate reasons, and for people who knew each other and worked

together for years, a conversation where they discuss getting together should not be admitted with

the guess that it was for some improper purpose, let alone in furtherance of a conspiracy never

identified in the conversations.

       The sixth bucket of statements are those between Davis and Scroggins. (Dkt. 190 at 15

entry 3, 4, 5, 16 entry 1, 2, 17 entry 7, 18 entry 3, 19 entry 1, 2, 21 entry 6.) The facts may be that

Davis and Scroggins were corrupt, but there is no evidence that Mr. Hamilton was part of that

corruption. Scroggins has told the prosecutors that he never met or communicated with Mr.

Hamilton and never saw him give Davis money or even knew there was a tax credit issue pending

at the Council – the FBI had to tell him that. So, he has no first-hand knowledge of anything Mr.

Hamilton did or agreed to do or why he agreed to do it. (Dkt. 80 at 5.) The tapes also show that



                                                  9
Case 3:19-cr-00083-M Document 192 Filed 03/12/20                  Page 11 of 14 PageID 1621



Davis would talk openly about corruption with “provocative” language with Scroggins and the

UCEs, but never with Mr. Hamilton. She asked Mr. Hamilton for money for the Freedom Ride

Tour charity and – like the City of Dallas and Dallas Independent School District – Mr. Hamilton

had no reason to know that Davis and Scroggins were skimming the pot. Davis never told him

that she was keeping any of the money, and her requests emphasizing that she needed the money

for a charity are in stark contrast with her conversations with UCEs discussing what they would

be getting in return for bribe money and that she was actually taking money from Hip Hop

Government. (Id.)

       Davis also had plenty of reasons to lie to Scroggins to get him to give her money from

checks written to the Hip Hop Government charity that Scroggins controlled. Scroggins had no

reason to give any of that money to Davis – the checks were made out to his charity and Scroggins

would face severe criminal penalties if he was caught embezzling money from his charity. Davis

could have lied to Scroggins by claiming the checks were not really for charity, but were bribes,

so that Scroggins would share the money with her on an ongoing basis. The claim of such a bribery

conspiracy would both provide a justification for giving money to Davis as, in this sense she earned

it, and give Scroggins comfort that Mr. Hamilton would not go to the police if he learned that his

money was being stolen from the charity. While such a lie may have been an effective way for

Davis to entice Scroggins to join her in a conspiracy to embezzle from a charity, such a lie would

not make her statement true, or establish that Mr. Hamilton was part of a bribery conspiracy that

never really existed. Thus, the statements themselves do not prove a conspiracy involving Mr.

Hamilton. 6



6
  After listing the statements, the prosecution claims “many of the statements” are not hearsay
because they would not be offered for the truth of what is asserted, but it does not identify which
statements and its claim rings hollow. (Dkt. 190 at 26.) This is always the convenient excuse
                                                10
Case 3:19-cr-00083-M Document 192 Filed 03/12/20                    Page 12 of 14 PageID 1622



             THERE IS NO INDEPENDENT EVIDENCE OF A CONSPIRACY

       The prosecution has not identified and apparently will not utilize any evidence at the James

hearing to prove the existence of a conspiracy. The categories of evidence that the prosecution

alludes to, however, proves nothing.       The “checks written by Hamilton and negotiated by

Scroggins” reflect charitable donations, the same as the checks written by the City of Dallas and

Dallas Independent School District to Hip Hop Government. (Dkt. 190 at 8.) The “official acts

taken by Davis as recorded in official records” reflect that Davis voted the way one of her

supporters wanted on a matter before her – the same is true of the official records of every politician

ever elected in America. (Id.) The surveillance of Davis and Mr. Hamilton meeting and going to

the bank, along with bank records, and intercepted communications only show that Mr. Hamilton

gave Davis money that she solicited on behalf of charity and for campaign contributions and which

she states went to the purposes intended. (Id.) In short, there is no evidence of bribery or any sort

of bribery conspiracy at all.

       The prosecution argues at length based on the factual resume to Davis’ guilty plea, but that

is riddled with problems. That is testimonial hearsay by an out-of-court witness that is barred by

the Confrontation Clause and it produces a Bruton error to the extent that it implicates Mr.

Hamilton. (Dkt. 70 at 7-8.) Even the prosecution has conceded that it cannot use this evidence at

trial. (Dkt. 88 at 6-7.) Nevertheless, the prosecution maintains that it can determine preliminary

questions of admissibility without regard to “evidence rules” under Rule 104(a). (Dkt. 190 at 3.)




when a party cannot otherwise get the admission of a hearsay statement. Courts must always
scrutinize claims that hearsay is not being offered for the truth, or the hearsay rule is too easily
gutted. United States v. Salinas, 993 F.2d 344, 346 (3d Cir. 1993); see also Williams v. Illinois,
567 U.S. 50, 103 (2012) (Thomas, J., concurring) (rejecting dubious claim that hearsay was offered
for any reason but its truth); id. at 126 (Kagan, J., dissenting) (noting five justices reject argument
that hearsay was offered for other than the truth).
                                                  11
Case 3:19-cr-00083-M Document 192 Filed 03/12/20                 Page 13 of 14 PageID 1623



       The Supreme Court has rejected any “construction of Rule 104(a) [that] will allow courts

to admit hearsay statements without any credible proof of the conspiracy,” emphasizing that

purported co-conspirator statements are presumed unreliable and independent evidence is needed

to overcome the presumption and establish that a defendant was a member of the conspiracy.

Bourjaily v. United States, 483 U.S. 171, 1719 (1987). Moreover, the Confrontation Clause and

Bruton are not among the “evidence rules” referenced in Rule 104(a), they are constitutional

principles and the Court should not ignore those principles in any context. Williams, 567 U.S. at

124 (Kagan, J., dissenting) (noting the applicability of the Confrontation Clause to a preliminary

hearing); Crawford v. Washington, 546 U.S. 31, 66 (2004) (“Admitting statements deemed reliable

by a judge is fundamentally at odds with the right of confrontation.”).

       Additionally, the value of Davis’ factual resume is diminished because her guilty plea has

been vacated, she recanted her testimony to four people before she died, and Davis does not appear

to have admitted to quid pro quo bribery in her statements to the FBI, only in signing the factual

resume drafted by the government. This is particularly true of the prosecution’s new theory – since

Davis’ death, with which neither she nor Mr. Hamilton were initially charged – that campaign

contributions were bribes. Davis never said that in any form, and yet a vast swath of the hearsay

statements the government now seeks to introduce are in support of that new theory.

       Finally, the prosecution alludes to “the anticipated testimony of Scroggins” (Dkt. 190 at

9), but there will be no such testimony at the James hearing. The prosecution has chosen not to

call him as a witness, so his unknown testimony cannot be used to meet its burden. In any event,

it is abundantly clear that Scroggins – who never met or conversed with Mr. Hamilton or ever saw

him give Davis money – lacks any first-hand knowledge of wrongdoing by Mr. Hamilton. A

factual statement written by the prosecutors to support a gift deal for a twice-convicted felon of



                                                12
Case 3:19-cr-00083-M Document 192 Filed 03/12/20                   Page 14 of 14 PageID 1624



misprision of a felony is not “independent evidence” that a conspiracy existed. It is not credible

and is inadmissible. (Dkt. 80 at 8-10 (addressing United States. v. $92,203.00 in U.S. Currency,

537 F.3d 504 (5th Cir. 2008), and United States v. El-Mezain, 664 F.3d 467, 495 (5th Cir. 2011).)

                                          CONCLUSION

       The prosecution has failed to provide credible independent evidence of Mr. Hamilton’s

involvement in a conspiracy with Davis or Scroggins, and none of the statements that it seeks to

introduce through the co-conspirator hearsay exception satisfy the requirements of Rule 801(d)(2)(E).

Dated: March 12, 2020

                                      Respectfully submitted,

/s/ Abbe David Lowell
Abbe David Lowell, Bar No. 358651DC                Dion J. Robbins, Bar No. 488888GA
Christopher D. Man, Bar No. 453553DC               WINSTON & STRAWN LLP
Kaitlin A. Pierce, Bar No. 242020DC                2121 N. Pearl Street, Suite 900
WINSTON & STRAWN LLP                               Dallas, TX 75201
1700 K Street, NW                                  DRobbins@winston.com
Washington, DC 20006                               214-453-6100 (ph)
ADLowell@winston.com                               214-453-6400 (fax)
202-282-5000 (ph)
202-282-5100 (fax)
                            Counsel for Defendant Ruel M. Hamilton

                                 CERTIFICATE OF SERVICE

       I certify that on March 12, 2020, a copy of the foregoing was filed with the Court’s

electronic case filing system, thereby effecting service on counsel for all parties.

                                       /S/Abbe David Lowell
                                       Abbe David Lowell




                                                 13
